FILED
                             NOT FOR PUBLICATION                             FEB 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOKO WURYANTO,                                   No. 10-70932

               Petitioner,                       Agency No. A079-470-743

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Joko Wuryanto, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial

evidence findings of fact, including adverse credibility determinations. See

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001). We deny the petition for

review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the substantial discrepancies between Wuryanto’s testimony and asylum

application regarding what occurred during the 1996 and 2000 encounters he

described. See id. at 1043; Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007).

Wuryanto’s contentions that he was not afforded an opportunity to explain the

discrepancies and that the BIA failed to provide its rationale for affirming the IJ’s

adverse credibility determination are belied by the record. In the absence of

credible testimony, Wuryanto’s asylum and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Wuryanto’s CAT claim is based on the same testimony found to be

not credible, and he does not point to any other evidence that shows it is more

likely than not he would be tortured if returned to Indonesia, his CAT claim fails.

See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                    10-70932